DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Husby (US 20080140147) in view of Muller et al. (US 7643878), both cited in IDS.
Regarding claim 1, Husby discloses dynamic device based AV delay adjustment (section 0006, automatically suggesting or automatically programming a dynamic AV delay interval, based upon the measured or predicted intrinsic conducted AV interval as a function of the different heart rates or intervals, such that the dynamic AV delay interval is longer than the measured or predicted intrinsic conducted AV interval at each of the different heart rates or intervals), the method comprising: providing electrodes 
However Husby does not disclose identifying a scale factor associated with the current HR; calculating a second AV delay, associated with the current HR, by scaling the first AV delay based on the scale factor, to define a corresponding other one the SENSED) to an AS-VP delay value measured at patient rest rate, where the scaling factor is βSENSED=(Current Intrinsic Heart Rate)/(Patient Rest Rate). Adjustment of the AP-VP delay value is performed by applying a scaling factor (βPACED to an AP-VP delay value measured at a base pacing rate, where the scaling factor is βPACED =(Current Pacing Heart Rate)/(Base Pacing Rate)) and managing a pacing therapy associated with the current HR, utilized by the IMD, based on the AVDp and AVDs (Fig. 2, column 6 lines 53-55, the implanted device paces the ventricles of the patient using the rate-adjusted AS-VP and AP-VP delay values). This allows for proper AV delays to be implemented during therapy for a patient based on the detected heart rate of the patient and adjusting pacing therapy using adjusted AV delay. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Husby by adding identifying a scale factor associated with the current HR; calculating a second AV delay, associated with the current HR, by scaling the first AV delay based on the scale factor, wherein the second AV delay represents another of the paced or sensed AV delay as taught by Muller in order to facilitate proper AV delays to be implemented during therapy for a patient based on the detected heart rate of the patient.
SENSED) to an AS-VP delay value measured at patient rest rate, where the scaling factor is βSENSED=(Current Intrinsic Heart Rate)/(Patient Rest Rate). Adjustment of the AP-VP delay value is performed by applying a scaling factor (βPACED to an AP-VP delay value measured at a base pacing rate, where the scaling factor is βPACED =(Current Pacing Heart Rate)/(Base Pacing Rate)). This allows for proper AV delays to be implemented during therapy for a patient based on the detected heart rate of the patient.
With respect to claim 3, Husby in view of Muller, specifically Muller discloses the second AV delay represents the paced AV delay that is calculated by multiplying or dividing the AVDs by the scale factor, the scale factor representing a ratio between a base As-Vs interval and a base Ap-Vs interval (column 4 lines 56-67, the AS-VP and AP-VP delay values may be adjusted based on the intrinsic heart rate of the patient or on the current pacing rate. In one example, adjustment of the AS-VP delay value is performed by applying a scaling factor (βSENSED) to an AS-VP delay value measured at patient rest rate, where the scaling factor is βSENSED=(Current Intrinsic Heart Rate)/(Patient Rest Rate). Adjustment of the AP-VP delay value is performed by applying a scaling factor (βPACED to an AP-VP delay value measured at a base pacing PACED =(Current Pacing Heart Rate)/(Base Pacing Rate)). This allows for proper AV delays to be implemented during therapy for a patient based on the detected heart rate of the patient.
Regarding claim 4, Husby in view of Muller, specifically Muller disclose the AV interval measured represents a measured Ap-Vs interval and the first AV delay represents the paced AV delay that is calculated by subtracting an offset from the measured Ap-Vs interval (abstract, The atrioventricular pacing delay is then set by subtracting an offset value from that interval so as to time delivery of V-pulses prior the end of atrial repolarization. In this manner, atrioventricular pacing delay values are set based only IEGM signals and hence can be set to optimal/preferred values by the device itself without requiring surface electrocardiogram (EKG) signals and Doppler echocardiography or other cardiac performance monitoring techniques). This allows for proper AV delays to be implemented during therapy for a patient based on the detected heart rate of the patient.
Concerning claim 5, Husby in view of Muller, specifically Muller discloses the second AV delay represents the sensed AV delay AVDs that is calculated by multiplying or dividing the AVDp by the scale factor (column 4 lines 56-67, the AS-VP and AP-VP delay values may be adjusted based on the intrinsic heart rate of the patient or on the current pacing rate. In one example, adjustment of the AS-VP delay value is performed by applying a scaling factor (βSENSED) to an AS-VP delay value measured at patient rest rate, where the scaling factor is βSENSED=(Current Intrinsic Heart Rate)/(Patient Rest Rate). Adjustment of the AP-VP delay value is performed by applying a scaling factor (βPACED to an AP-VP delay value measured at a base pacing rate, where the scaling PACED =(Current Pacing Heart Rate)/(Base Pacing Rate)). This allows for proper AV delays to be implemented during therapy for a patient based on the detected heart rate of the patient.
With respect to claim 6, Husby in view of Muller, specifically Muller discloses measuring a base As-Vs interval and a base Ap-Vs interval during a common base HR range; calculating the scale factor as a ratio between the base As-Vs interval and Ap-Vs interval; and storing the scale factor in connection with the base HR range, wherein the identifying operation further comprises identifying the scale factor based on a correlation between the current HR and the base HR range (column 4 lines 56-67, the AS-VP and AP-VP delay values may be adjusted based on the intrinsic heart rate of the patient or on the current pacing rate. In one example, adjustment of the AS-VP delay value is performed by applying a scaling factor (βSENSED) to an AS-VP delay value measured at patient rest rate, where the scaling factor is βSENSED=(Current Intrinsic Heart Rate)/(Patient Rest Rate). Adjustment of the AP-VP delay value is performed by applying a scaling factor (βPACED to an AP-VP delay value measured at a base pacing rate, where the scaling factor is βPACED =(Current Pacing Heart Rate)/(Base Pacing Rate)). This allows for proper AV delays to be implemented during therapy for a patient based on the detected heart rate of the patient.
Regarding claim 7, Husby in view of Muller, specifically Muller discloses repeating the measuring, calculating and storing operations in connection with different base HR ranges to obtain a plurality of the base As-Vs intervals and the base Ap-Vs intervals associated with the different base HR ranges, wherein the identifying operation comprises identifying a select base HR range from the base HR ranges SENSED) to an AS-VP delay value measured at patient rest rate, where the scaling factor is βSENSED=(Current Intrinsic Heart Rate)/(Patient Rest Rate). Adjustment of the AP-VP delay value is performed by applying a scaling factor (βPACED to an AP-VP delay value measured at a base pacing rate, where the scaling factor is βPACED =(Current Pacing Heart Rate)/(Base Pacing Rate). The microcontroller is further coupled to a memory by a suitable data/address bus, wherein the programmable operating parameters used by the microcontroller are stored and modified, as required, in order to customize the operation of pacer/ICD to suit the needs of a particular patient). This allows for proper AV delays to be implemented during therapy for a patient based on the detected heart rate of the patient.
Concerning claim 8, Husby in view of Muller, specifically during a search window, extending the first and second AV delays to correspond to a default search AV (Fig. 5, column 10 lines 11-15, a detection window is specified within the A-IEGM signal beginning 100 ms following the peak of the atrial depolarization event and extending to the end of the paced atrioventricular delay measured). This allows for proper AV delays to be implemented during therapy for a patient based on the detected heart rate of the patient.
SENSED) to an AS-VP delay value measured at patient rest rate, where the scaling factor is βSENSED=(Current Intrinsic Heart Rate)/(Patient Rest Rate). Adjustment of the AP-VP delay value is performed by applying a scaling factor (βPACED to an AP-VP delay value measured at a base pacing rate, where the scaling factor is βPACED =(Current Pacing Heart Rate)/(Base Pacing Rate)). This allows for proper AV delays to be implemented during therapy for a patient based on the detected heart rate of the patient.
Concerning claim 11, Husby discloses electrodes configured to be located proximate to an atrial (A) site and a right ventricular (RV) site (section 0052, he atrial sensing circuit is typically coupled to electrodes, such as an intra-atrial electrode or any other electrode that permits sensing of an intrinsic atrial cardiac signal including atrial depolarization information. The atrial therapy circuit is typically similarly coupled to these or other electrodes for delivering pacing or other energy pulses to one or both atria. The ventricular sensing circuit is typically coupled to electrodes, such as an intra-ventricular electrode or any other electrode that permits sensing of an intrinsic ventricular cardiac signal including ventricular depolarization information. The ventricular therapy circuit is typically similarly coupled to these or other electrodes for delivering pacing or other energy pulses to one or both ventricles); memory 118 to store program instructions (Fig. 1), section 0052, A memory circuit is coupled to the controller 
However Husby does not disclose identifying a scale factor associated with the current HR; calculating a second AV delay, associated with the current HR, by scaling the first AV delay based on the scale factor, to define a corresponding other one the AVDp or AVDs.  Muller discloses identifying a scale factor associated with the current HR; calculating a second AV delay, associated with the current HR, by scaling the first AV delay based on the scale factor, to define a corresponding other one the AVDp or AVDs (Fig. 7, column 4 lines 56-67, the AS-VP and AP-VP delay values may be adjusted based on the intrinsic heart rate of the patient or on the current pacing rate. In one example, adjustment of the AS-VP delay value is performed by applying a scaling factor (βSENSED) to an AS-VP delay value measured at patient rest rate, where the scaling factor is βSENSED=(Current Intrinsic Heart Rate)/(Patient Rest Rate). 
With respect to claim 12, Husby in view of Muller, specifically Muller discloses the AV interval measured represents a measured As-Vs interval and the first AV delay represents the sensed AV delay that is calculated by subtracting an offset from the measured As-Vs interval (column 4 lines 56-67, the AS-VP and AP-VP delay values may be adjusted based on the intrinsic heart rate of the patient or on the current pacing rate. In one example, adjustment of the AS-VP delay value is performed by applying a scaling factor (βSENSED) to an AS-VP delay value measured at patient rest rate, where the scaling factor is βSENSED=(Current Intrinsic Heart Rate)/(Patient Rest Rate). PACED to an AP-VP delay value measured at a base pacing rate, where the scaling factor is βPACED =(Current Pacing Heart Rate)/(Base Pacing Rate)). This allows for proper AV delays to be implemented during therapy for a patient based on the detected heart rate of the patient.
Regarding claim 13, Husby in view of Muller, specifically Muller discloses the second AV delay represents the paced AV delay that is calculated by multiplying or dividing the AVDs by the scale factor (column 4 lines 56-67, the AS-VP and AP-VP delay values may be adjusted based on the intrinsic heart rate of the patient or on the current pacing rate. In one example, adjustment of the AS-VP delay value is performed by applying a scaling factor (βSENSED) to an AS-VP delay value measured at patient rest rate, where the scaling factor is βSENSED=(Current Intrinsic Heart Rate)/(Patient Rest Rate). Adjustment of the AP-VP delay value is performed by applying a scaling factor (βPACED to an AP-VP delay value measured at a base pacing rate, where the scaling factor is βPACED =(Current Pacing Heart Rate)/(Base Pacing Rate)). This allows for proper AV delays to be implemented during therapy for a patient based on the detected heart rate of the patient.
Concerning claim 14, Husby in view of Muller, specifically Muller disclose the AV interval measured represents a measured Ap-Vs interval and the first AV delay represents the paced AV delay that is calculated by subtracting an offset from the measured Ap-Vs interval (abstract, The atrioventricular pacing delay is then set by subtracting an offset value from that interval so as to time delivery of V-pulses prior the end of atrial repolarization. In this manner, atrioventricular pacing delay values are set 
With respect to claim 15, Husby in view of Muller, specifically Muller discloses  the second AV delay represents the sensed AV delay that is calculated by multiplying or dividing the AVDp by the scale factor (column 4 lines 56-67, the AS-VP and AP-VP delay values may be adjusted based on the intrinsic heart rate of the patient or on the current pacing rate. In one example, adjustment of the AS-VP delay value is performed by applying a scaling factor (βSENSED) to an AS-VP delay value measured at patient rest rate, where the scaling factor is βSENSED=(Current Intrinsic Heart Rate)/(Patient Rest Rate). Adjustment of the AP-VP delay value is performed by applying a scaling factor (βPACED to an AP-VP delay value measured at a base pacing rate, where the scaling factor is βPACED =(Current Pacing Heart Rate)/(Base Pacing Rate)). This allows for proper AV delays to be implemented during therapy for a patient based on the detected heart rate of the patient.
Regarding claim 16, Husby in view of Muller, specifically Muller discloses one or more processors are further configured to measure a base As-Vs interval and a base Ap-Vs interval during a common base HR range; calculating the scale factor as a ration between the base As-Vs interval and Ap-Vs interval; and storing the scale factor in connection with the base HR range, wherein the identifying operation further comprises identifying the scale factor based on a correlation between the current HR and the base SENSED) to an AS-VP delay value measured at patient rest rate, where the scaling factor is βSENSED=(Current Intrinsic Heart Rate)/(Patient Rest Rate). Adjustment of the AP-VP delay value is performed by applying a scaling factor (βPACED to an AP-VP delay value measured at a base pacing rate, where the scaling factor is βPACED =(Current Pacing Heart Rate)/(Base Pacing Rate)). This allows for proper AV delays to be implemented during therapy for a patient based on the detected heart rate of the patient.
Concerning claim 17, Husby in view of Muller, specifically Muller discloses repeating the measuring, calculating and storing operations in connection with different base HR ranges to obtain a plurality of the base As-Vs intervals and the base Ap-Vs intervals associated with the different base HR ranges, wherein the identifying operation comprises identifying a select base HR range from the base HR ranges that corresponds to the current HR and utilizes the scale factor associated with the select base HR range to calculate the second AV delay (Fig. 7, column 4 lines 56-67, column 13, lines 65-67, column 14 lines 1-3, The AS-VP and AP-VP delay values may be adjusted based on the intrinsic heart rate of the patient or on the current pacing rate. In one example, adjustment of the AS-VP delay value is performed by applying a scaling factor (βSENSED) to an AS-VP delay value measured at patient rest rate, where the scaling factor is βSENSED=(Current Intrinsic Heart Rate)/(Patient Rest Rate). Adjustment of the AP-VP delay value is performed by applying a scaling factor (βPACED PACED =(Current Pacing Heart Rate)/(Base Pacing Rate). The microcontroller is further coupled to a memory by a suitable data/address bus, wherein the programmable operating parameters used by the microcontroller are stored and modified, as required, in order to customize the operation of pacer/ICD to suit the needs of a particular patient). This allows for proper AV delays to be implemented during therapy for a patient based on the detected heart rate of the patient.
With respect to claim 18, Husby in view of Muller, specifically during a search window, extending the first and second AV delays to correspond to a default search AV; Sense cardiac activity for a predetermined number of cardiac beats during the search window; identify whether the cardiac activity is indicative of a conduction block condition or non-conduction block condition; and repeat the measure, adjust and calculate operations only when the nonconduction block condition is identified (Fig. 5, column 10 lines 11-15, a detection window is specified within the A-IEGM signal beginning 100 ms following the peak of the atrial depolarization event and extending to the end of the paced atrioventricular delay measured). This allows for proper AV delays to be implemented during therapy for a patient based on the detected heart rate of the patient.
Regarding claim 21, Husby in view of Muller, specifically Muller discloses the measuring comprises: measuring an As-Vs interval corresponding to an interval between the Ap event and the Vs event; and measuring an Ap-Vs interval between the As event and another Vs even (Column 4 lines 41-46, verify that the intrinsic atrioventricular delay of the patient (i.e. the AS-VS and AP-VS delays) are sufficiently END can be reliably detected. In one example, ventricular pacing is suspended to allow detection of the AS-VS and AP-VS delays).
Concerning claim 22, Husby in view of Muller, specifically Muller discloses the one or more processors are further configured to: measure an As-Vs interval corresponding to an interval between the Ap event and the Vs event; and measure an Ap-Vs interval between the As event and another Vs event (Column 4 lines 41-46, verify that the intrinsic atrioventricular delay of the patient (i.e. the AS-VS and AP-VS delays) are sufficiently long so that ATEND can be reliably detected. In one example, ventricular pacing is suspended to allow detection of the AS-VS and AP-VS delays).
Claim Objections
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive. Examiner finds that Husby and Mueller are relevant prior art that can be combined since they both disclose manageing AV delay information. However Husby does not specifically disclose identifying a scale factor associated with the current HR; calculating a second AV delay, associated with the current HR, by scaling the first AV delay based on the scale factor, to define a corresponding other one the AVDp or AVDs.  Muller discloses identifying a scale factor associated with the current HR; calculating a second AV delay, associated with the current HR, by scaling the first AV delay based on the scale factor, to define a corresponding other one the AVDp or AVDs SENSED) to an AS-VP delay value measured at patient rest rate, where the scaling factor is βSENSED=(Current Intrinsic Heart Rate)/(Patient Rest Rate). Adjustment of the AP-VP delay value is performed by applying a scaling factor (βPACED to an AP-VP delay value measured at a base pacing rate, where the scaling factor is βPACED =(Current Pacing Heart Rate)/(Base Pacing Rate)) and managing a pacing therapy associated with the current HR, utilized by the IMD, based on the AVDp and AVDs (Fig. 2, column 6 lines 53-55, the implanted device paces the ventricles of the patient using the rate-adjusted AS-VP and AP-VP delay values). This allows for proper AV delays to be implemented during therapy for a patient based on the detected heart rate of the patient and adjusting pacing therapy using adjusted AV delay. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Husby by adding identifying a scale factor associated with the current HR; calculating a second AV delay, associated with the current HR, by scaling the first AV delay based on the scale factor, wherein the second AV delay represents another of the paced or sensed AV delay as taught by Muller in order to facilitate proper AV delays to be implemented during therapy for a patient based on the detected heart rate of the patient.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792